Electronically Filed
                                                    Supreme Court
                                                    SCPW-12-0000429
                                                    23-MAY-2012
                                                    10:22 AM



                       NO. SCPW-12-0000429

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        IN THE MATTER OF THE PETITION OF CHRIS GRINDLING


                       ORIGINAL PROCEEDING

                              ORDER
(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)

          Upon consideration of petitioner Chris Grindling’s
petition for a writ of mandamus filed on April 30, 2012, it
appears that petitioner fails to demonstrate a clear and
indisputable right to relief. Therefore, petitioner is not
entitled to mandamus relief. See Kema v. Gaddis, 91 Hawai#i 200,
204, 982 P.2d 334, 338 (1999) (A writ of mandamus is an
extraordinary remedy that will not issue unless the petitioner
demonstrates a clear and indisputable right to relief and a lack
of alternative means to redress adequately the alleged wrong or
obtain the requested action.). Accordingly,
          IT IS HEREBY ORDERED that the petition for a writ of
mandamus is denied.
          DATED: Honolulu, Hawai#i, May 23, 2012.
                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Simeon R. Acoba, Jr.
                              /s/ James E. Duffy, Jr.
                              /s/ Sabrina S. McKenna